Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 12 May 1824
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


My dear friend
Paris
May 14th 1824
General Pepe’s character is so well known to you that it is only as His friend that I claim the Right of introduction to Monticelo: time is not very distant when I will have the delight to introduce myself. But as he goes from England, I from France, and my own arrangements are not yet settled, I thought I Had better transmit these lines for you, sensible as I am of the pleasure you will feel in a personal acquaintance with the gallant Neapolitan patriot. Expecting the inexpressible gratification to embrace you before long I am with all my HeartYour old friendLafayette